Citation Nr: 1103807	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-38 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, other than posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision rendered by the 
Milwaukee, Wisconsin Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, and the 
case was referred for appellate review.

The issues of entitlement to service connection for an acquired 
psychiatric disorder and PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1995 rating decision, the RO denied 
service connection for a nervous condition.

2.  The evidence of record received since the July 1995 rating 
decision is new and material and does raise a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for an acquired psychiatric disorder, other than PTSD.  


CONCLUSIONS OF LAW

1.  The July 1995 RO decision, which denied the claim for service 
connection for a nervous condition, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric disorder, 
other than PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claim, a letter was 
sent in August 2007 in accordance with the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding 
that VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  The Veteran was notified of the basis for the 
prior denial of his claim and of evidence that was needed to 
reopen his claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The letter also notified the Veteran that evidence 
sufficient to reopen the previously denied claims must be "new 
and material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  

As to the duty to assist, the Veteran's service, VA, and private 
treatment records have been obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

VA's statutory duty to assist a claimant in the development of a 
previous finally denied claim does not attach until the claim has 
been reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for a benefit under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim such 
as in a case where the claimant lacks legal eligibility for the 
benefit sought.  38 C.F.R. § 3.159(c)(4), (d) (2010).  

In this case, the Veteran has not been afforded a VA examination.  
However, with respect to the claim to reopen the previously 
disallowed claim for service connection for an acquired 
psychiatric disorder, the Board has granted the petition to 
reopen.  The underlying claim for service connection is being 
remanded to the RO to ensure compliance with the duty to assist 
provisions of the VCAA.  Therefore, in light of the favorable 
decision to reopen the Veteran's claim, herein, the Board finds 
that any deficiency in complying with VCAA concerning a reopened 
claim is harmless error and that no useful purpose would be 
served by remanding the appeal to the RO in this regard.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, and indeed in light of the complete grant 
of the new and material aspect of the Veteran's psychiatric 
disorder other than PTSD claim, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Dingess/Hartman, supra.

New and Material Evidence

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Thus, 
in order to establish service connection for a claimed disorder, 
a claimant must submit: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Historically, the Veteran's original claim for service connection 
for a nervous condition was denied by a July 1995 rating 
decision.  The Veteran did not appeal and the decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  
Subsequently, in July 2007, the Veteran requested to reopen his 
claim for an acquired psychiatric condition.  In a February 2008 
rating decision, the RO granted the request to reopen and, once 
more, denied the Veteran's claim.  Thereafter, the Veteran filed 
a timely appeal.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current claim on appeal.  

Although the RO has reopened the previously denied claim for 
service connection, the Board is required to address this 
particular issue (e.g., the new and material claim) in the first 
instance.  The Board has the jurisdiction to address a new and 
material issue and to reach the underlying de novo claim.  In 
this regard, the Board notes that, regardless of the RO's 
determination on the matter of reopening the Veteran's claim for 
service connection, that decision is not binding on the Board, 
and the Board must decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993) (holding that Board reopening is unlawful when 
new and material evidence has not been submitted).  Thus, before 
reaching the merits, the Board must first rule on the matter of 
reopening of the Veteran's claim.  

A claimant may seek to reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusions 
based on the evidence on file at the time VA issues written 
notification of the decision.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or except 
where there is clear and unmistakable error in the decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

Because the July 1995 RO decision is the last final disallowance, 
the Board must review all of the evidence submitted since that 
action to determine whether the Veteran's claim for service 
connection should be reopened and readjudicated.  Evans v. Brown, 
9 Vet. App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, the 
Board shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the 
Board determines that the evidence submitted is new and material, 
it must reopen the case and evaluate the appellant's claim in 
light of all the evidence.  Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, the 
VCAA states that, "[n]othing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented."  
38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the July 1995 rating 
decision included service treatment records showing no evidence 
of a psychiatric disorder; the Veteran's lay contentions that he 
experienced auditory hallucinations in service; and post-service 
psychiatric treatment records, from 1971 to 1977, showing a 
diagnosis of chronic schizophrenia.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
Here, in July 1995, the RO denied service connection for a 
nervous condition on the grounds that there was no evidence of 
record showing that such a disability was related to the 
Veteran's service.  

Notably, since the time of the prior July 1995 rating decision, 
the Veteran has submitted post-service treatment records 
indicating that he began experiencing  symptoms of a psychiatric 
disorder in service.  More specifically, in a March 2008 record, 
the medical examiner noted the Veteran's complaints of auditory 
hallucinations during service and opined, based on the Veteran's 
complaints, that the mental illness likely began during service.

The Board finds the recently submitted evidence of record "new" 
because it is not duplicative of record.  Additionally, when 
taken with the complete evidence of record, the March 2008 
psychiatric treatment record presents a positive medical nexus 
opinion regarding service connection.  This evidence has not 
previously been submitted and is "material" because it presents 
a possible favorable nexus to service and as such, raises a 
reasonable probability of substantiating the Veteran's claim.  
See 38 C.F.R. § 3.156.  Accordingly, the Board finds that new and 
material evidence has been submitted.  Therefore, the claim is 
reopened.  




(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the request to 
reopen the claim for service connection for an acquired 
psychiatric disability, other than PTSD, is granted.  


REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the remaining issues on appeal.

In this case, the Veteran contends that his current psychiatric 
diagnoses, to include schizophrenia and PTSD, are related to 
service.   He contends that he began experiencing symptoms of 
schizophrenia, to include auditory hallucinations in service.  
Additionally, he reported violent in-service dreams about serving 
in the Republic of Vietnam which he asserts as the cause of his 
current PTSD symptoms.

A review of the service treatment records shows no evidence of 
complaints of or treatment for a psychiatric disorder of any 
kind.  Service personnel records show no evidence of foreign 
service or combat service.

Post-service treatment records indicate an initial diagnosis of 
paranoid schizophrenia in 1969.  See February 1995 VA examination 
report.  Treatment records from 1971 to present show ongoing 
treatment for chronic, paranoid schizophrenia.  A March 2008 
private record indicated a diagnosis of PTSD as well.

The Board notes that no VA examination has been offered regarding 
any relationship between the Veteran's current mental disorders 
and service.  Thus, a VA examination is needed in order to obtain 
a complete and accurate picture of the Veteran's current mental 
disorders and to determine whether such disorders are related to 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 10 
Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

Based on the evidentiary posture as stipulated herein, including 
the Veteran's competent testimony of in-service auditory 
hallucinations and delusions, and continued pertinent symptoms 
since then, the Board finds that a VA examination necessary in 
order to determine his complete disability picture and to 
determine whether his current mental disorders are related to 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA examination must be 
conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  

Additionally, the record indicates that the Veteran is in receipt 
of benefits from the Social Security Administration (SSA).  
However, no SSA medical records have been associated with the 
claims file.  The Court has repeatedly held that, when VA is on 
notice that there are Social Security Administration (SSA) 
records, it must obtain and consider them.  See Baker v. West, 11 
Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 
2002).  Here, the Board finds no evidence that the RO has 
attempted to obtain any SSA records pertaining specifically to 
the Veteran's medical treatment.  Therefore, the medical records 
from SSA pertaining to any original award of disability benefits 
and any continuing award of benefits, relevant to the issues on 
appeal, must be requested and associated with the claims file 
before a decision can be issued on his claim.  See Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  

As this case is being remanded, the Board notes a gap in 
treatment records between approximately 1977 and 2007.  In this 
regard, the RO/AMC should attempt to locate any outstanding 
treatment records which are relevant to the Veteran's claim, to 
include treatment records from the Veteran's period of 
incarceration.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain from the SSA a 
copy of any relevant, outstanding disability 
determinations it has rendered for the 
Veteran and all medical records upon which 
those decisions were based.

2.  The RO/AMC should also attempt to locate 
any outstanding treatment records, from 1977 
to 2007, which are relevant to the Veteran's 
claim, to include any treatment records from 
the Veteran's period of incarceration.  After 
obtaining the appropriate release of 
information forms, all available records 
referenced by the Veteran should be obtained 
and associated with his claims folder.  

3.  Thereafter, the Veteran should be afforded 
a VA psychiatric examination.  The purpose of 
the evaluation is to determine the etiology of 
any psychiatric disability diagnosed, to 
include schizophrenia and PTSD.  All necessary 
testing should be completed.  The claims 
folder should be made available to the 
examiner in conjunction with the examination.  

The examination report should include a 
detailed account of all psychiatric pathology 
found to be present.  If there are different 
psychiatric disorders, the examiner should 
attempt to reconcile the diagnoses and should 
specify which symptoms are associated with 
each of the disorder(s).  If certain 
symptomatology cannot be disassociated from 
one disorder or another, it should be 
specified.  

If a diagnosis of PTSD is appropriate, the 
examiner should specify the stressors that 
caused this disorder.  The examiner should 
be informed of the specific stressor(s) 
that have been verified and of the fact 
that only such corroborated stressor(s) 
may be considered to be a basis for a 
valid diagnosis of PTSD.  

With respect to each currently diagnosed 
psychiatric disorder other than PTSD, the 
examiner should express an opinion as to 
whether it is at least as likely as not (50% 
probability or greater) that any such current 
disability is etiologically related to the 
Veteran's military service.  In answering this 
question, the examiner should acknowledge and 
discuss the Veteran's contentions that he 
experienced auditory hallucinations and 
delusions during active service.  

The report of examination should include a 
complete rationale for all opinions expressed.  
The entire claims folder and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the examination.
       
4.  The examination report must be reviewed to 
ensure that it is in complete compliance with 
the directives of this remand.  If the report 
is deficient in any manner, the RO/AMC must 
implement corrective procedures.

5.  Following the above, the RO/AMC should 
readjudicate the Veteran's claims for service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If the benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional 


(CONTINUED ON NEXT PAGE)
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


